           Case 5:21-cv-00182-TES Document 1 Filed 05/28/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

ANTHONY BUTLER,                            )
                                           )
       Plaintiff,                          )        CIVIL ACTION FILE
                                           )        NO. ____________
v.                                         )
                                           )
JOSE ALBERTO CRUZ ADORNO,                  )
CTS NATIONAL CORPORATION,                  )
and ACE AMERICAN INSURANCE                 )
COMPANY,                                   )
                                           )
       Defendants.                         )

                            NOTICE OF REMOVAL

      COME NOW defendants and, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

file this notice of removal within the time prescribed by law, showing the Court as

follows:

                                      1.

      On April 29, 2021, plaintiff filed a complaint in the Superior Court of Peach

County, Georgia, Civil Action No. 21-V-0168, which county is within the Macon

Division of the Middle District of Georgia.

                                      2.

      This notice of removal is filed within the time period prescribed by 28 U.S.C.

§ 1446(b). Defendants CTS National Corporation ("CTS") and ACE American
         Case 5:21-cv-00182-TES Document 1 Filed 05/28/21 Page 2 of 5




Insurance Company ("Ace") were served on May 4, 2021; defendant Jose Alberto

Cruz Adorno has not been served.

                                        3.

      A true and correct copy of all process, pleadings, and orders filed in

connection with this action is attached hereto as Exhibit A. Defendants have no

knowledge of any other process, pleadings, or orders filed or served in connection

with this action, other than those attached hereto.

                                        4.

      This Court has original jurisdiction over the above-referenced case under

28 U.S.C. § 1332.

                                        5.

      There is complete diversity among the parties.

                                        6.

      Plaintiff is a citizen of Georgia. (Ex. B.)

                                        7.

      Jose Alberto Cruz Adorno is a citizen of Florida. (Compl. ¶ 1.)

                                        8.

      CTS is a Delaware corporation with its principal place of business at 101 West

Prospect Avenue, Cleveland, Ohio 44115. (Compl. ¶ 2; Ex. C.) Accordingly, it is a


                                         -2-
         Case 5:21-cv-00182-TES Document 1 Filed 05/28/21 Page 3 of 5




citizen of Delaware and Ohio for purposes of diversity jurisdiction. 28 U.S.C. §

1332(c)(1).

                                       9.

      ACE is a Pennsylvania corporation with its principal place of business at 436

Walnut Street, Philadelphia, Pennsylvania 19106. (Ex. D.) Accordingly, it is a citizen

of Pennsylvania for purposes of diversity jurisdiction. 28 U.S.C. § 1332(c)(1).

                                            10.

      Defendants makes a plausible allegation that plaintiff is seeking recovery in an

amount in excess of $75,000, exclusive of interest and costs. Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554 (2014). Specifically,

plaintiff is seeking general and special damages for personal injuries, including

medical expenses, lost wages, damages for past, present, and future mental and

physical pain and suffering, and all other damages allowable under Georgia law.

(Compl. ¶ 9 & prayer for relief.)

                                            11.

      The undersigned has read this Notice of Removal, and to the best of the

undersigned's knowledge, information, and belief, formed after reasonable inquiry, it

is well-grounded in fact, is warranted by existing law, and is not interposed for any




                                        -3-
          Case 5:21-cv-00182-TES Document 1 Filed 05/28/21 Page 4 of 5




improper purpose, such as to harass or to cause unnecessary delay or needless increase

in the cost of litigation.

       WHEREFORE, this notice of removal having been filed, said action shall

proceed in the United States District Court for the Middle District of Georgia, Macon

Division, and no further proceedings shall be held in said case in the Superior Court

of Peach County, Georgia.

                                              STONE KALFUS LLP

                                              /s/ Shawn N. Kalfus
                                              Matthew P. Stone
                                              Georgia Bar No. 684513
                                              matt.stone@stonekalfus.com
                                              Shawn N. Kalfus
                                              Georgia Bar No. 406227
                                              shawn.kalfus@stonekalfus.com
                                              Dustin S. Sharpes
                                              Georgia Bar No. 522995
                                              dustin.sharpes@stonekalfus.com
                                              Attorneys for Defendants

One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                        -4-
         Case 5:21-cv-00182-TES Document 1 Filed 05/28/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021, I filed the foregoing NOTICE OF

REMOVAL with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to counsel of record who are

CM/ECF participants and mailed by United States Postal Service, first-class, postage

prepaid, a paper copy of the same document to counsel of record who are non-

CM/ECF participants. Counsel of record is:

                      T. Joseph Boyd, Esq.
                      The Law Office of Joe Boyd, LLC
                      1841 Hardeman Avenue
                      Macon, GA 31201
                      jboyd@boydlawgroup.org

                                             /s/ Shawn N. Kalfus
                                             Shawn N. Kalfus
                                             Georgia Bar No. 406227
Stone Kalfus LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                       -5-
